Citation Nr: 0103348	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a right ankle fracture with 
osteoarthritis and osteomyelitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
November 1984.  

This appeal arises from a September 1994 rating decision of 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) which denied an increased evaluation for the 
veteran's service-connected residuals of a right ankle 
fracture with osteoarthritis and osteomyelitis, evaluated as 
20 percent disabling.  The notice of disagreement was 
received in May 1995.  The statement of the case was issued 
in June 1995.  The veteran's substantive appeal was received 
in July 1995.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in May 1999 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
subjective complaints of pain, weakness, incoordination, and 
decreased endurance; and objective findings of tenderness on 
motion and palpation, soft tissue swelling, excess 
fatigability after walking more than a half block or standing 
more than two minutes, and a fixed plantar flexion deformity 
in the right ankle joint at 15 to 20 degrees permanent 
plantar flexion with dorsiflexion at minus 15 to 20 degrees 
and total plantar flexion, starting at the 15 to 20 degree 
range, at a maximum flexion of 25 degrees. 

2.  The veteran's osteomyelitis is shown to have been in a 
period of inactivity for more than 18 years.



CONCLUSION OF LAW

The criteria for an increased disability rating for the 
residuals of a right ankle fracture with osteoarthritis and 
osteomyelitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5000, 
5010,5257, 5262, 5270, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for the residuals of a right ankle 
fracture with osteoarthritis and osteomyelitis was granted in 
December 1989.  A 10 percent disability evaluation was 
assigned.  In July 1990, the 10 percent disability evaluation 
assigned to the veteran's right ankle disability was 
increased to 20 percent.  The 20 percent rating was confirmed 
and continued in an August 1991 rating decision.  By a rating 
action dated in July 1993, service connection for varicose 
veins of the right leg, as due to and proximately the result 
of the service-connected right ankle disability, was granted.  
A 40 percent evaluation was assigned.  

A VA "review" orthopedic examination was conducted in 
August 1994 to determine the current status of the service-
connected right ankle disability.  The veteran complained of 
frequent, sharp, shooting pains in the right lower leg.  On 
examination, he had ulcers on both sides of his lower leg, 
just above the malleoli, 2+ pretibial edema, and bluish 
discoloration of the entire lower leg extending into the 
three middle toes.  He had large varicosities of the calf, 
and swelling and 1-2+ edema of the ankle.  He walked with a 
stiff ankle, abducting the foot 20-25 degrees.  He could flex 
the ankle five degrees, extend five degrees, and could not 
rotate it at all.  The examiner reported that the veteran had 
an essentially frozen ankle.

In December 1994, the ROIC denied an increased rating for the 
veteran's right ankle disability.  The ROIC found that the 
ankle was not ankylosed in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  

Medical records from the Wilkes-Barre VA Medical Center 
(VAMC), dated from April 1994 to July 1995, were associated 
with the claims folder.  The records reflect that the veteran 
received regular treatment in the Physical Therapy Wound 
Management clinic for chronic right lower extremity venous 
ulcers, and evaluation in the primary clinic for multiple 
disorders including leg pain.

The veteran and his wife testified at a personal hearing 
before a hearing officer at the ROIC in July 1995.  The 
veteran described swelling, pain, and ulcers of the ankle.  
He said he was not able to put too much weight on it and had 
no movement.  He and his wife described regular VA treatment 
and self treatment to control swelling, help with circulation 
in the leg, and dressing of draining ulcers.  He used 
crutches which he said were given to him by VA because of the 
condition of his legs.  He also had a wheelchair.  He said he 
was not supposed to walk more than 200 feet a day and was 
told to keep his feet elevated at all times.

In August 1995, the veteran was denied an increased 
evaluation of his service-connected right ankle disorder.  
The Hearing Officer found there was no evidence that the 
veteran currently suffered from ankylosis of the right ankle 
or active osteomyelitis.  A supplemental statement of the 
case (SSOC) contained citations to Diagnostic Codes 5270, 
5271, and 5262.

A discharge summary from the Wilkes-Barre VAMC, pertaining to 
hospitalization from October to November 1995, and related 
records were associated with the claims folder.  Those 
records indicate the veteran was admitted with a fever, 
chills, and increased swelling, redness, and pain of the 
right lower extremity.  The records are negative for specific 
reference to an ankle disability.  Diagnoses were cellulitis 
of the right leg, deep vein thrombosis, and diabetes mellitus 
type II.

VA examinations for diseases of the arteries and veins were 
conducted in November and December 1995.  Diagnoses in 
November were deep vein thrombosis, chronic stasis 
dermatitis, bilateral varicosities, and varicose ulcerations 
of the right leg.  In December, the veteran complained of 
continuous pain in his calf and around his leg.  The leg was 
markedly edematous and partly pitting and there was an ulcer 
in the lateral aspect of the ankle, probably due to stasis.

The rating for service-connected varicose veins of the right 
leg was continued at 40 percent by rating decision in May 
1996.  However, by rating decision in November 1996, a 
temporary total (100 percent) rating was assigned for 
service-connected varicose veins of the right leg for the 
period of hospitalization in October and November 1995.

The veteran was afforded a VA orthopedic examination in 
January 1997.  At that time, the right ankle showed no 
drainage.  There was a healed scar on the outer side of the 
ankle where there had been drainage and where the initial 
surgical procedure was performed.  The veteran also had signs 
of varicosities in the leg and moderate swelling with 
retained fluid.  He had 10 degrees of dorsiflexion and 15 
degrees of plantar flexion.  X-rays in December 1996 were 
noted to have shown evidence of osteoarthritic changes.  
There was irregularity involving the distal fibula apparently 
due to an old healed fracture.  There was no evidence of 
recent fracture and there was a small hypertrophic spur 
involving the calcaneus bone posteriorly.  The examiner 
stated  the fractures had healed "solidly and in excellent 
position."  It was noted, in summary, that the veteran had 
residuals of the fracture of the right ankle, particularly 
recurrent drainage in the recurrent infection, and the venous 
problems that have required treatment intermittently over the 
years.  The condition was noted to be stable.


Further VA orthopedic examination, at the ROIC's request for 
comment on whether the right ankle disability exhibited 
weakened movement, excess fatigability, etc., was conducted 
in August 1997.  On examination, the veteran was noted to be 
grossly overweight.  He walked with a limp.  Surgical 
incisions on both sides of the ankle were well-healed, with 
no drainage, and had been for some time.  There were no 
inflammatory signs, i.e., heat, redness, or swelling, in the 
ankle, and no deformity.  When asked to move his ankle, he 
moved it only five degrees or so in any direction.  He had 
brawny induration of the skin due to varicosities.  X-rays of 
the ankle showed a moderate degree of arthritic changes, and 
the old fracture of the fibula had "healed very well in 
normal alignment."  

The impression was that the veteran had a good result from 
the long term treatment he had received for his fractured 
ankle and now could walk without a "stick" but with a 
moderate limp.  He had multiple other problems, obesity 
possibly being the worst.  He was very limited in his 
function, not only from the ankle, but from all of his other 
problems, and could perform sedentary activities only.

A report of VA physician in May 1998 indicates the physician 
reviewed the August 1997 examination report, at the ROIC's 
repeated request for comment on whether the right ankle 
disability exhibited weakened movement, excess fatigability, 
etc.  The examiner reported there was no evidence of 
incoordination, weakened movement, or fatigability.  The 
ankle had post-traumatic arthritis with healed fractured 
distal fibula with stiffness, and moved only about five 
degrees in dorsiflexion and plantar flexion.  This 
significantly affected the veteran's ambulation on top of his 
other medical problems, including obesity and diabetes 
mellitus.  The examiner believed that the arthritis of the 
ankle was the result of the injury in service.

Another VA orthopedic examination was conducted in October 
1998.  The veteran complained of pain, swelling, and 
stiffness of the ankle.  He did not report any giving way, 
motor incoordination, or lack of endurance.  He reported he 
had clicking in the ankle from time to time, which prevented 
him from walking more than four blocks at one stretch.  He 
used a crutch and had orthopedic shoes to control persistent 
foot and ankle pain.  He estimated that, during flare-ups, 
his functional impairment rose about 10 to 20 percent above 
the baseline.

On examination, it was noted that the veteran weighed 374 
pounds.  He reported he had applied for a wheelchair from VA 
to aid in ambulation, and used a single crutch at the time of 
the examination.  He had a significant limp.  The ankle had 
chronic swelling and also had varicose veins and skin 
discoloration.  He had tenderness along the joint line over 
the ankle joint, but the subtalar joint had fair range of 
motion.  He had fixed plantar flexion deformity of 15 
degrees, measured by goniometer.  He could plantar flex 
actively to five degrees more, and had pain beyond that.  The 
subtalar joint had inversion and eversion of 15 degrees.  The 
ankle was stable in both anterior-posterior and medial-
lateral planes as tested, but he had intense tenderness over 
the joint line.  The right heel had five degrees valgus 
alignment to the long axis of the right tibia.

X-rays of the right ankle showed moderate to severe post-
traumatic osteoarthritic changes, with osteophyte formation.  
The joint space, however, was fairly maintained.  The right 
distal fibula showed irregularity and sclerosis suggestive of 
old healed fracture, with some evidence suggestive of old 
osteomyelitis but no active osteomyelitis or sequestrum.  
There were previous screw holes in the distal fibula.

The examiner's clinical impression was service-connected 
injury to the right ankle, distal fibular fracture, status 
post three operations, with history of infection, with 15 
degrees fixed plantar flexion deformity, with fibrous 
ankylosis, and with post-traumatic osteoarthritis.

The matter was remanded by the Board in May 1999.  With 
reference to the holding in Esteban v. Brown, 6 Vet.App. 259 
(1994), it was noted that the U.S. Court of Appeals for 
Veterans Claims had held that residuals of injury to the face 
should, where the facts warrant, be rated separately under DC 
7800 (disfigurement), DC 7804 (painful scars), and DC 5325 
(facial muscle damage), because none of the symptomatology 
for any one of the three conditions was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Similarly, the Board observed the VA General 
Counsel had determined that additional disability due to 
arthritis need not meet a compensable level of disability 
under the limitation-of-motion codes in order to warrant a 
separate rating.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  The 
Board concluded that the prohibition against "pyramiding," 
as set forth in 38 C.F.R. § 4.14, clearly had its exceptions.  
Thus, in view of the fact that separate disability ratings 
could be assigned for limitation of motion of the ankle and 
osteomyelitis, the ROIC was asked to re-evaluate the veteran 
and consider whether the veteran's service-connected right 
ankle disability warranted compensable evaluations under one 
or more Diagnostic Codes.

Medical records from the Wilkes-Barre VAMC, dated from June 
1995 to October 1999, show that the veteran received 
evaluations and treatment for, but not limited to, diabetes 
mellitus, deep vein thrombosis, obesity, and hypertension.  A 
November 1997 treatment note indicated that the veteran had 
asked his treating physicians to complete a "Physician's 
Certification of Borrower's Total and Permanent Disability.  
His history and charts were reviewed.  It was noted that deep 
vein thrombosis had not been documented on Doppler, and that 
recent reports from the physical therapy clinic indicated 
that the veteran tolerated exercise well.  After discussing 
the matter with his associate, the examiner stated that they 
could not certify that the veteran was totally and 
permanently disabled.  

In December 1997, the veteran was seen for complaints of 
having been bitten by a deer tick.  He stated the incident 
occurred the day before when he was out hunting. There were 
other treatment records that indicated that the veteran was 
capable of exercise/mobility.  Physical therapy notes dated 
from July to September 1998 indicated that the veteran was 
participating in the program because of his history of non-
insulin-dependent diabetes mellitus, hypertension, and 
obesity.  He was repeatedly observed to tolerate his exercise 
well.  There were no findings pertaining to the veteran's 
right ankle disability.

The veteran was afforded a VA orthopedic examination in 
November 1999.  He complained of sharp, stabbing pains 
associated with swelling, stiffness, weakness, and 
instability in the right ankle.  He said his prescribed 
medications provided only slight relief.  He reported that he 
required the use of crutches for his activities of daily 
living.  He stated he was unable to stand for more than two 
minutes, and that he could walk no more than a half-a-block.  
There were multiple varicose veins in the right ankle region.  
Healed ulceration scars were present on the medial and 
lateral aspect.  The veteran had an unsteady gait due to pain 
in the right ankle joint.  There was tenderness to palpation.  
He had painful dorsiflexion and planter flexion.  There was a 
fixed plantar flexion deformity in the right ankle joint at 
15 to 20 degrees flexion.  Dorsiflexion was minus 15 to 20 
degrees and total plantar flexion was from a starting point 
of 15 to 20 degrees plantar flexion to a total plantar 
flexion of 25 degrees.  The right ankle had diffuse edema and 
soft tissue swelling.  X-rays showed a well-healed fracture 
of the distal right fibula and degenerative arthritis.  There 
was no periosteal elevation or irregular bone destruction to 
suggest osteomyelitis.  The diagnoses, in pertinent part, was 
traumatic arthritis in the right ankle, old healed fracture 
in the distal right fibula, and no objective evidence of 
osteomyelitis in the right ankle by X-ray evaluation.

In an addendum dated in January 2000, the examiner who had 
examined the veteran in November 1999 reported that he had 
reviewed the claims folder and examination report in order to 
answer specific questions posed to him by the ROIC.  With 
regard to range of motion, the veteran's right ankle was 
noted to be in a fixed, permanent 15 to 20 degrees of plantar 
flexion.  Dorsiflexion was therefore minus 15 to 20 degrees.  
No other dorsiflexion was possible.  Further, since the right 
ankle joint was in a fixed, permanent 15 to 20 degrees of 
plantar flexion, the measured plantar flexion was from a 
starting point of 15 to 20 degrees with a maximum plantar 
flexion of 25 degrees.  With regard to the veteran's history 
of osteomyelitis, the examiner observed that the initial 
osteomyelitis bone infection was in 1982 but, since that 
time, there had not been any subsequent reactivation of the 
osteomyelitis bone infection.  The period of duration of 
inactivity of osteomyelitis in the right ankle was noted to 
be approximately 18 years.

Disability determinations from the Social Security 
Administration (SSA) dated in April 1993, March 1996, and 
April 2000 were associated with the claims folder.  The April 
1993 determination shows that the veteran was found to be 
disabled as a result of venous insufficiency with ulceration, 
and that the disability had its onset in September 1991.  The 
determinations of March 1996 and April 2000 continued the 
veteran's disability benefits.  Of note, the primary 
diagnosis for the veteran's disability was changed to obesity 
in the April 2000 determination.  None of the disability 
determinations, however, contained any findings with regard 
to the veteran's right ankle.  

The medical records considered by the SSA in rendering its 
decisions were also associated with the claims folder.  The 
records were from the Wilkes-Barre VAMC and dated between 
1991 and March 2000.  Most of those records were duplicative 
of those that were already considered by the ROIC.  Of those 
records that were "new", the veteran was shown to have 
received treatment primarily for his deep vein thrombosis and 
non-service-connected diabetes mellitus, hypertension, and 
obesity.  There were no findings pertaining to the status of 
the veteran's right ankle disability.  Medical records 
received from the Wilkes-Barre VAMC dated from November 1999 
to July 2000 also contained a lack of evidence of current 
treatment for the residuals of a right ankle fracture with 
osteoarthritis and osteomyelitis.

The veteran was afforded another VA orthopedic examination in 
August 2000.  He complained of progressively worsening 
"sharp-jabbing" pains in the right ankle.  He said the pain 
occasionally woke him up at night.  He stated the pain 
occurred on a daily basis.  He asserted that the pain was 
associated with joint swelling, stiffness, weakness, and 
instability.  The veteran said his regimen of medications 
provided only minimal to moderate pain relief.  He reported 
using crutches in order to minimize pain on weight bearing 
and a wheelchair when the pain was exceptionally bad.  He 
maintained his right ankle disability prevented him from 
standing for more than two minutes at a time or walking more 
than half-a-block.  

On physical examination, the veteran had a markedly unsteady 
gait due to sharp pains in the right ankle joint.  There was 
also marked tenderness on palpation of that joint.  There was 
again a fixed plantar flexion deformity in the joint at 15 to 
20 degrees permanent plantar flexion.  Dorsiflexion was a 
minus 15 to 20 degrees and total plantar flexion, starting at 
the 15 to 20 degree range, was at a maximum flexion of 25 
degrees.  

The examiner stated it was not feasible to assess the actual 
degree of weakness in the joint, since the limiting factor in 
weight bearing was severe sharp pains and not muscle 
strength.  The veteran was found to have fatigability in the 
joint with functional limitation due to pain.  Specifically, 
his limited ability to stand or walk for prolonged periods.  
He was also noted to have incoordination in the joint 
directly due to the fixed plantar deformity.  The examiner 
said this deformity caused loss of adequate dorsiflexion and 
plantar flexion resulting in incoordination of mobility and 
an unsteady gait that had resulted in falls.  Nevertheless, 
because the right ankle was in a fixed plantar flexion 
deformity, the examiner stated it was not feasible to 
determine degrees of additional range of motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain.  The diagnoses were, in pertinent part, traumatic 
arthritis of the right ankle and old healed fracture of the 
right distal fibula.  The examiner indicated that he had 
reviewed the entire claims file, which consisted of four 
volumes.

In an addendum dated in September 2000, the examiner stated 
the veteran suffered from traumatic arthritis of the right 
ankle.  He said the veteran was capable of walking on the 
right ankle for short distances of less than one block with 
the use of crutches.  In this regard, as he is capable of 
ambulation , the examiner stated the veteran's right ankle 
status was that of a favorable ankylosis.

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected residuals of a right ankle 
fracture with osteoarthritis and osteomyelitis was denied in 
September 2000.  The ROIC indicated the veteran was receiving 
the maximum disability ratings for limited range of motion of 
the ankle and arthritis.  The ROIC stated the criteria to 
support a higher rating for ankylosis of the ankle and/or 
malunion of the tibia and fibula had not been met.  Finally, 
as the last evidence documenting active osteomyelitis was in 
1982, it was determined that a separate disability rating for 
osteomyelitis was not warranted.  An SSOC was mailed to the 
veteran in September 2000.

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent orthopedic examination was 
adequate concerning the issue at hand, and that there is no 
indication, nor has it been contended, that there are 
relevant post-service medical records available that would 
support the veteran's claim and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. §§ 5103, 5103A.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

38 C.F.R. § 4.14 admonishes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints  
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  The evaluation of the same 
manifestation under different diagnoses is to be avoided.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 3.102, 4.3.

The service-connected residuals of the veteran's right ankle 
injury are currently evaluated as 20 percent disabling under 
Diagnostic Code (DC) 5010-5000.  Pursuant to 38 C.F.R. § 4.27 
(2000), in the selection of diagnostic code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined, and with diseases, preference is to be given to 
the number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Thus, as an example, rheumatoid (atrophic) 
arthritis rated as ankylosis of the lumbar spine should be 
coded "5002-5289."  The exact source of each rating can 
therefore be easily identified.  

Here, it appears that the veteran was initially rated for 
arthritis rated as osteomyelitis (DC 5010-5000).  However, a 
review of the September 1994 rating decision and the 
supplemental statements of the case issued during the course 
of this appeal reflect an evaluation of the veteran's right 
ankle disability under the diagnostic codes pertaining to 
limitation of motion and ankylosis of the ankle.  An 
increased rating under those diagnostic codes was repeatedly 
denied on the basis that the criteria for a rating in excess 
of 20 percent were not met.

Under DC 5271 (limited motion of the ankle), a 10 percent 
disability rating is assigned when there is moderate loss of 
motion.  A 20 percent disability rating is assigned when 
there is marked loss of motion.  A 20 percent rating is the 
maximum evaluation under DC 5271.  The veteran in this case 
is already receiving the maximum schedular evaluation under 
the applicable diagnostic criteria for limited motion of the 
ankle.


The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet.App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation-of-motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate.  Johnston v. Brown, 10 Vet.App. 80 (1997).

The veteran's right ankle disability could also be evaluated 
under DC 5270, ankylosis of the ankle.  A 20 percent rating 
is assigned is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned when ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  Ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with an abduction, adduction, inversion or 
eversion deformity warrants a 40 percent evaluation.

As discussed above, the veteran's right ankle is ankylosed.  
Reports of VA examinations conducted in October 1998, 
November 1999, January 2000, and August 2000 indicate that 
the veteran's right ankle is in a fixed plantar flexion 
deformity at 15 to 20 degrees.  As the planter flexion has 
been consistently shown to be less than 30 degrees, a 20 
percent disability, and no more, is warranted under DC 5270.  
The Board has again taken into account the veteran's 
complaints of pain, as is required under the provisions of 38 
C.F.R. §§ 4.40 and 4.45, as well as the holding in DeLuca v. 
Brown.  However, as DC 5270 does not evaluate the veteran's 
ankle disorder with respect to loss of range of motion, such 
would be inappropriate.  See Johnston v. Brown.

As the veteran has been diagnosed as having degenerative 
arthritis, the Board has contemplated evaluating the 
veteran's right ankle disability under DC 5010, arthritis due 
to trauma.  Pursuant to DC 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis (osteoarthritis) under DC 5003.  This, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint/joints 
involved (here, DC 5271 for limitation of motion of the 
ankle).  As discussed above, the veteran is already receiving 
the maximum disability evaluation under DC 5271.  A higher 
disability evaluation under DC 5010 is therefore 
impermissible.

The Board has also considered evaluating the veteran's right 
ankle disability under DC 5262, impairment of the tibia and 
fibula.  An impairment of the tibia and fibula, manifested by 
malunion, with marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent rating may be assigned for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.  

Here, reports of X-rays consistently describe the fracture of 
the veteran's distal right fibula as "well-healed".  The 
reports of January and August 1997 VA orthopedic examinations 
further portray the old fracture as having healed "very 
well" and in "normal alignment."  In other words, as there 
is no evidence of malunion or nonunion of the tibia and 
fibula, an increased evaluation under DC 5262 would be 
inappropriate.

Given the veteran's past history of having had osteomyelitis 
related to his right ankle disability, the Board has 
contemplated whether an increased evaluation is warranted 
under DC 5000.  Under DC 5000, osteomyelitis, acute, 
subacute, or chronic, if of the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, is evaluated as 100 percent disabling.  When there 
are frequent episodes, with constitutional symptoms, 60 
percent is assignable.  With definite involucrum or 
sequestrum, with or without discharging sinus, 30 percent is 
assignable.  With discharging sinus or other evidence of 
active infection within the past 5 years, 20 percent is 
assignable.  Considering those criteria, since X-rays taken 
in November 1999 showed no evidence to suggest active 
osteomyelitis, an increased evaluation under DC 5000 would 
not be warranted.


Despite the foregoing, we recognize that inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in past 5 years is ratable as 10 percent 
disabling.  See 38 C.F.R. §4.71a, DC 5000.  We have therefore 
considered whether a separate rating for inactive 
osteomyelitis is warranted, that is, separate from the 
ankylosis that the veteran has in his right ankle.  
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); see 
also Esteban v. Brown, 6 Vet.App. 259 (1994) (holding that 
separate disability ratings are possible in cases where the 
veteran has separate and distinct manifestations from a 
single disease entity).  However, in a report dated in 
January 2000, a VA examiner found that the period of 
inactivity of the veteran's osteomyelitis in the right ankle 
had been 18 years.  The physician stated the veteran's 
initial osteomyelitis bone infection occurred in 1982, and 
that a thorough review of the evidence failed to show that 
the veteran had any subsequent reactivation of the 
osteomyelitis infection since that time.  As a result, the 
Board finds that a separate, compensable evaluation under DC 
5000 would be inappropriate.

Finally, the Board has reflected upon the assignment of a 
higher evaluation in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as it is not 
shown by the record on appeal that the veteran's service-
connected right ankle disability has resulted in either 
marked interference with employment or frequent periods of 
hospitalization, or that it otherwise presents an exceptional 
or unusual disability picture.  The November 1997 treatment 
note from the veteran's treating physicians specifically 
indicated  that the veteran was totally and permanently 
disabled by his disabilities other than his right ankle 
disability.  A similar finding was rendered in the report of 
the August 1997 VA orthopedic examination.  Considered 
separately from all his other physical impairments, it 
appears from the evidence of record that the veteran's 
service-connected right ankle disability is essentially 
static at this time.  Under such circumstances, further 
discussion of an extra-schedular rating is not necessary.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



We have considered application of the benefit-of-the-doubt 
doctrine with respect to this matter, but the Board finds 
that there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim for an 
increased evaluation of his right ankle disability.


ORDER

Entitlement to an increased evaluation for the service-
connected residuals of a right ankle fracture with 
osteoarthritis and osteomyelitis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

